Citation Nr: 0724317	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) in 
accordance with 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION


The veteran had active military service from April 1944 to 
April 1946.  The veteran died on October [redacted], 2004.  The 
appellant is the veteran's widow 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.


FINDING OF FACT

The veteran did not have a service-connected disability 
rating at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.




CONCLUSION OF LAW

The criteria to establish entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died on October [redacted], 2004.  The immediate cause of 
death shown on the Certificate of Death was cardiopulmonary 
failure.  Non-small cell carcinoma of the lungs was noted to 
be a condition leading to the immediate cause of death.   At 
the time of the veteran's death he was service connected for 
residuals of a gunshot wound to muscle group VIII with 
compound comminuted fracture of the left radius with 
deformity and moderate paralysis of the left radial nerve, 
evaluated as 20 percent disabling from October 3, 1946, and 
40 percent disabling from July 15, 1948; moderate traumatic 
encephalopathy due to wound of the face and skull, evaluated 
as 30 percent disabling from July 15, 1948; post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from March 29, 2001; residuals of a gunshot wound of the left 
muscle group I, evaluated as 10 percent disabling from 
October 3, 1946, and 20 percent from January 7, 2000; a scar 
due to skin graft of the left iliac region, evaluated as 
noncompensably disabling from April 3, 1946, and 10 percent 
disabling from July 15, 1948; scars of the left iliac region 
and left thigh, evaluated as noncompensably disabling from 
April 3, 1946; a scar due to gunshot wound above the left 
eye, evaluated as 10 percent disabling from October 3, 1946, 
and noncompensably disabling from September 15, 1948; and 
hearing loss, evaluated as noncompensably disabling from 
March 29, 2001.  A total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU)(100 percent), was awarded effective from 
August 30, 2002.  (Entitlement to TDIU was previously denied 
in May 2000, but was granted by a November 2002 rating 
decision following receipt of an August 2002 claim.)  

In a rating decision dated in March 2005, the RO denied 
service connection for the cause of the veteran's death.  
Entitlement to DIC benefits under 38 U.S.C.A. § 1318 was also 
denied in the March 2005 rating decision.  The appellant 
appealed the decision denying entitlement to DIC benefits 
under § 1318.

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2006).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, where the veteran was a former prisoner 
of war who died after September 30, 1999, and the disability 
was continuously rated as totally disabling for a period of 
not less than one year immediately preceding death.  See 38 
U.S.C.A. § 1318(a), (b); see also 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

Here, DIC under § 1318 must be denied because the veteran was 
not continuously rated totally disabled for a period of 10 or 
more years immediately preceding death; was not so rated 
continuously for a period of not less than five years from 
the date of his discharge, and was not a former prisoner of 
war who died after September 30, 1999.  

In testimony at a September 2006 Travel Board hearing before 
the undersigned Veterans Law Judge, and in her January 2006 
substantive appeal, the appellant contended that the veteran 
should have been entitled to a total rating based on 
unemployability due to service-connected disability in 1985 
when he retired at age sixty.  She testified that the veteran 
was not aware that he was eligible for individual 
unemployability, but would have been entitled had he applied.  
This argument implies that the veteran was hypothetically 
entitled to a 100 percent evaluation from 1985, when he 
retired from his job.  Were that to be the case, the 
appellant would then be entitled to DIC because the veteran 
would have met the 10-year threshold described above.  For 
reasons that will be explained below, the Board cannot base a 
DIC award on the basis of a hypothetical entitlement where 
the veteran was not so rated by VA.  The Board notes that the 
veteran was in fact denied TDIU benefits in a May 2000 rating 
decision.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been cleared up by two decisions from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
A discussion of the evolution of the handling of such claims 
is warranted in order to understand why this claim must now 
be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never even filed a 
claim for such benefits that could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must have set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-cited Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had, in fact, established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a prior claim or claims.  65 
Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
thereby prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted the two regulations differently.  Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim.)

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way, and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening, i.e., "hypothetical entitlement" 
claims.  Id. at 1379-80.  Specifically noted by the Federal 
Circuit in NOVA II is Congress's stated purpose for providing 
DIC under § 1318 in cases of certain non-service-connected 
deaths in order to ensure a level of income to survivors in 
circumstances where totally disabled veterans and their 
families had depended on VA disability compensation for 
support for a continuous period of ten or more years 
immediately preceding death.  Id. at 1379. 

In sum, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to VA decisions made during the 
veteran's lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  The Board finds that this includes a claim 
for total disability benefits dating back for more than ten 
years prior to the veteran's death, as the appellant seeks.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  As noted above, a claim of TDIU was denied in May 2000.  
The veteran filed another claim for TDIU in August 2002 and 
this claim was granted by way of a November 2002 rating 
decision.  The 100 percent rating was made effective from 
August 30, 2002, the date the veteran filed his second claim 
for TDIU.  There is no evidence, and the appellant does not 
contend otherwise, suggesting that the veteran was a prisoner 
of war at any time during service.  Because the veteran had 
no adjudicated service-connected disabilities rated as 100 
percent and did not have a TDIU rating for the 10 years prior 
to his death, and because he was not continuously rated as 
totally disabled for five years after service and leading up 
to his death (as he was discharged in April 1946 and died in 
October 2004), the appellant's claim must be denied.  38 
U.S.C.A. § 1318.  The Board notes that in the case of 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the United 
States Court of Appeals for Veterans Claims held that the 
"hypothetical entitlement" theory still must be considered 
for claims filed prior to the amendment to 38 C.F.R. § 3.22.  
Here, however, the veteran died in October 2004, after the 
January 2000 amendment to 38 C.F.R. § 3.22, and the 
appellant's claim thus is not entitled to application of the 
"hypothetical entitlement" theory as permitted by Rodriguez.

As noted above, 38 C.F.R. § 3.22 allows for consideration of 
the question of whether there was clear and unmistakable 
error committed by VA in a decision on a claim filed during 
the veteran's lifetime.  However, no such argument has been 
made in this case.  Clear and unmistakable error is a rare 
kind of error and a claim of such error must be raised with 
specificity.  Fugo v. Brown, 6 Vet. App. 40 (1993) (merely to 
aver that there was clear and unmistakable error in a case is 
not sufficient to raise the issue).  Here, the appellant has 
argued that the veteran was in fact unemployable sooner than 
August 2002; she has not alleged that there was clear and 
unmistakable error in any rating decision promulgated during 
the veteran's lifetime.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The appellant submitted a claim in November 2004.  The RO 
notified the appellant of the evidence/information required 
to establish Dependency and Indemnity Compensation benefits 
in December 2004.  A statement of the case (SOC) was issued 
in December 2005 which again informed the appellant of the 
evidence/information required to establish Dependency and 
Indemnity Compensation benefits.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, while the appellant was not told of the 
criteria used to award an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand in order to address 
effective date issues is not necessary.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and established 
by regulation at 38 C.F.R. § 3.159 (c)-(e) (2006).  This 
section of the VCAA and the regulation set forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that pertinent 
medical records from all relevant sources identified by the 
appellant were obtained by the RO.  The Board notes that the 
instant claim turns on whether the veteran was in receipt of 
a total disability rating for ten years prior to his death, 
or whether he was a former prisoner of war who died after 
September 1999.  The appellant has not suggested that there 
are any outstanding records pertaining to those questions, 
and the Board is unaware of any additional source of relevant 
evidence.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  


ORDER

Entitlement to DIC in accordance with 38 U.S.C.A. § 1318 is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


